PER CURIAM’.
From our examination of the case we conclude that the preliminary injunction was properly issued, but as its language may be construed to restrain all use by the appellant of the words “Carduus Benedictus Herb,” and as he has a right to make a truthful statement of the herbs from which his liquor is distilled, if the statement is not so made as to constitute an imitation of a label of appellees, the injunction will be amended by adding:
“This injunction, however, is not to be construed as preventing defendant from truthfully stating on a label that Ms liquor is made from Carduus Benedictus herbs; the statement being so made as not to constitute an imitation of a label of appellees.”
The injunction issued in the case will be modified in this respect, and, as so modified, the decree is affirmed.